UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-6785



ERROL DOUGLASS FULFORD-EL,

                                                Plaintiff - Appellant,

          versus


LLOYD L. WATERS, Warden; JAMES YONKER;
JACQUELEN SHANK; CAPTAIN SOTALMYER; J. LYNCH;
JAMES PEGUESS, Warden; SARGEANT MYERS; K. O.
WILLIAMS,     Lieutenant;    CLARK     JENTY,
Correctional Officer II; CORRECTIONAL OFFICER
COOPER;   SARGEANT  HANCOCK;   GARY  FOREMAN,
Lieutenant; WILLIAM W. SONDERVAN; MARVIN N.
ROBBINS,

                                               Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CA-03-1254-WDQ)


Submitted:   August 14, 2003                 Decided:   August 21, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Errol Douglass Fulford-El, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Errol Douglass Fulford-El appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint without prejudice.

The district court dismissed the complaint because Fulford-El did

not comply with Fed. R. Civ. P. 8, requiring a short and plain

statement of his claims.   Because Fulford-El may cure this defect

by amending his complaint, the dismissal without prejudice is not

a final, appealable order. See Domino Sugar Corp. v. Sugar Workers

Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).          We

therefore dismiss the appeal.*     We deny Fulford-El’s motion for

transfer to another institution.     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




     *
       To the extent Fulford-El attempts to appeal orders from
Fulford-El v. Robbins, No. CA-03-1200-1, this appeal was separately
docketed, and Fulford-El filed a motion to dismiss, which was
granted. Therefore, we do not consider those orders.


                                 2